Title: To George Washington from Louis de Sigougné, 13 April 1782
From: Sigougné, Louis de
To: Washington, George


                        
                            Sir
                            Philadelphia April 13th 1782.
                        
                        Relying on the Undeviating justice of your Excellencies charecter, and induced by the confidence which it
                            inspires—I beg leave to solicit your Attention to a representation of facts, which I am persuaded will incline your
                            Excellency to direct an enquiry into the causes of my present Application.
                        Ever since the 2d February 1778 I have served in Col. Armands legion in which the regular Course of promotion
                            has made me the eldest Captain But to my great surprise a Commission to fill up the Majority which had been long Vacant
                            Arrived at the Corps and was Conferr’d on another Officer—I Applied to Col. Armand (as there was no superior Officer on
                            the spot) to Appoint a military tribunal to try me upon the charges of mis-conduct which I supposed could alone have
                            induced him thus to deny me my Military rights, but I found, that far from having even this pretence for his injustice,
                            Col. Armand on the Contrary was ready to Acknowledge the propriety of my Conduct on every occasion and at that very moment
                            granted me a Certificate of which I inclose a Copy, tho’ still refusing upon pretences of another nature to invest me with
                            the Majority.
                        Thus denied by my Colonels partiality, the succession of rank, which was due to my
                            Commission and which the constitution of the Amarican Army Assures to seniority of service—I could not continue to Act in
                            a subordinate capacity to an Officer who I had always been accustomed to consider as my Junior, & who had
                            heretofore been regarded as Such by the Corps—I therefore left the Legion, and repaired to Philadelphia when upon
                            representing the cruel Considerations which Occasioned my resignation, I was advised by the Minister at war to lay the
                            matter before your Excellency, & defer my resignation untill I Obtained your decision—This I do in the most
                            implicit confidence that the redress, which is due to an injured soldier, will be granted to one whose best boast is that
                            he always served with honor. with the greatest respect I am your Excellency’s most Obedient and Hume servt
                        
                            De Sigougné Capt.

                        
                    